El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
*342El demandante interpone recurso de apelación contra una sentencia que declara sin lugar la demanda, dictada después de declarada con lugar una moción de non suit.
La principal, si no la única, cuestión envuelta es si la doctrina de res ipsa loquitur puede o no ser invocada en un caso establecido por un empleado contra su principal, y de ser así, si el principio envuelto es o no aplicable a los huellos de este caso.
La prqeba del demandante en tanto es pertinente a la cuestión es como sigue:
‘‘ Interrogatorio directo:
“¿Qué trabajo bacía Yd? — -En los platos.
“¿Qué trabajo bacía Yd. en los platos? — Limpiarlos.
“¿A qué platos se refiere Yd? — Yo estaba limpiando el plato No. 1.
“¿Pero quiero decir, plato de qué? — Un cuadro de material donde cae el guarapo.
“¿Eso es en la -fábrica? — Sí, señor.
“¿Allá por el mes de marzo de 1913 estaba Yd. haciendo ese trabajo? — Sí, señor.
“¿Mientras Yd. lo hacía le ocurrió a Yd. algún accidente? — Sí, señor.
“¿Qué sucedió? — Cuando acabé de limpiar el plato No. 1 que pasé para el 2, que iba a limpiar el 2, tenía que pasar por encima de un enrejillado que debajo queda una hamaca, cuando pasé fui a coger el rastrillo con que estaba limpiando el plato, afirmé el pie en el enrejillado y se rompió y ahí me cogió debajo y me rompió la pierna.
“¿-Qué quiere Yd. decir con eso que lo cogió debajo? — Que debajo estaba la hamaca.
‘ ‘ ¿ Cómo consecuencia de eso que le pasó ? — Se me rompió esta pierna.
“¿Por dónde? — Por debajo de la rodilla.
“¿Era necesario para Yd. pasar por encima del enrejillado para hacer el trabajo? — Sí, señor.
“¿Yd. tenía que pararse allí? — Sí, señor.
“¿Cuál era la función de ese enrejillado, con qué fin lo tenían allí? — Era para pasar por encima de él para limpiar el plato.
“¿Eso ocurrió de día o de noche? — De noche.
“¿A qué hora? — Como entre 11 y 12.
*343“Repreguntas:
“Yo quiero que Yd. le explique a la corte detalladamente qué clase de enrejillado es ese por el que Yd. tenía que pasar de manera que la corte sepa de qué aparato se trata, de cómo estaba aquello. — La clase de enrejillado ese era de unos tabloncillos y ahí debajo estaba la hamaca.
“¿Para qué era esa hamaca? — Esa hamaca era para recoger el bagazo cuando venía el guarapo en el cedazo.
“¿Entonces ahí había un sitio por donde pasaba esa hamaca que llevaba el bagazo a dónde? — La hamaca grande del trapiche.
‘ ‘ ¿ Sobre esa hamaca había un enrejillado ? — Sobre la hamaca chi-quita.
‘ ‘ ¿ Ese enrejillado de qué era, de hierro o de madera ? — De madera.
“¿Era un enrejillado que constaba de una sola pieza? — De dis-tintas piezas en tabloncillos.
“¿Que ancho tenía cada tabloncillo más o menos? — Como una pulgada y media o una pulgada y cuarto de uno a otro.
“¿Es decir que habían varios tabloncillos estrechos, uno pegado al otro? — Sí, señor.
“¿Porque sufrió Yd. ese accidente, qué fué lo que pasó? — Que yo tenía que limpiar el' plato No. 2 y al pasar por encima del enrejillado se rompió.
“¿Se rompió qué, todo o una de las tablitas o qué? — Unas ta-blitas.
“¿Cuántas tablitas, si Yd. lo sabe? — No me fijé en aquel mo-mento, por donde cupo el pie.
“¿Pero Yd. no sabe cuántas tablitas se rompieron? — No señor.”
Otro testigo dice:
£ ‘ Interrogatorio directo:
“¿Qué trabajo hacía Juan Correa en la central cuando Yd. lo vió? — El trabajo que tenía Juan Correa era de limpiar los platos del trapiche viejo de la central; tenía que limpiar tres platos.
“¿Ese trabajo de Juan Correa lo hizo de día o de noche? — De noche; trabajaba de las dos de la tarde hasta las seis de la mañana.
“¿Yd. sabe si mientras Juan Correa trabajaba en la Central ha-ciendo él trabajo que Yd. acaba de decir sufrió algún accidente?— Pues yo era trabajador de la central y traía las muestras del labora-torio de toda la central y cuando yo iba a buscar las muestras del laboratorio de los trapiches bajaba el señor Correa a limpiar los *344mencionados platos, se paró en un enrejillado de madera y al tiempo de limpiar los platos se rompió el dicho enrejillado.
“¿Y qué ocurrió con ese motivo? — Pues en ese momento el único que se encontraba allí era .yo porque era el que iba a coger las mues-tras y como,yo solo no podía con él, el rail le arrolló la pierna y le hizo la rotura y entonces vinieron los demás peones y me lo ayudaron a sacar.
“¿Vd. se fijó si el había sufrido algún golpe? — Sí, señor: porque la pierna la tenía arrollada con el mismo rail.
“¿Eso es lo que Raman la hamaca? — Sí, señor, un rail de hierro.
“¿A qué hora, ocurrió eso, de día o de noche?- — Eso ocurrió como entre 11 y 12 de la noche.
“¿Vd. ha manifestado que no había allí otra persona nada más que Vd? — -En la cuestión de haberse roto la pierna no había nadie allí, entonces a los gritos fué que vino la gente.
“Repreguntas:
“¿Este enrejillado era de madera? — Sí, señor.
“¿Cómo que ancho tenían las distintas tablas?' — Yo no puedo manifestar el ancho.
“¿Un pie? — No puedo decir.
“¿Medio pie? — No puedo decir.
“¿Dos pulgadas? — Tampoco puedo decir.
“¿Cuánto tiempo trabajó Vd. allí? — Como un año.
“¿Trabajó cerca de ese enrejillado cómo un año? — No señor.
“¿Cuánto tiempo trabajó Vd. allí cerca de ese enrejillado? — Yo no cogía muestras por ese enrejillado.
“¿Cuándo fué la primera vez que Vd. pasó por ese enrejillado el día ese del accidente, si es que Vd. pasó sobre él? — Lo que yo quiero saber es lo siguiente: Vd. dice que ha trabajado un año en la Central Fajardo? — No completo.
“¿Vd. pasaba a menudo por ese enrejillado? — Como no, pasaba.
“¿Vd. lo conocía? — Sí, señor.
“¿Sabía dónde estaba? — Sí, señor.
“¿Sabía que estaba hecho de madera? — Sí, señor.
“¿Vd. nunca se fijó en el ancho más o menos de una de esas tablas, esto es, si era de un pie o de dos pies o de medio pie o de tres pulgadas más o menos? — No tuve la precaución de fijarme por-que cuando yo iba a buscar las muestras no podía perder el tiempo.
‘ ‘ Interrogatorio directo:
“¿Pero Vd. vió el enrejillado? — Sí, señor.
“¿Vd. recuerda haberlo visto? — Sí, señor.
*345“Entonces, Vd. tiene que recordar más o menos el ancbo de la rejilla. La parte contraria no le pide a Vd. una medida exacta. — De poder ir una pierna.
“¿Vd. dice que era un enrejillado? — Sí, señor.
“No le pedimos a Vd. el ancbo de todo el puentecito sino de las tablas que formaban el enrejillado, ¿más'o menos que ancbo tenían? —Podían tener este ancho (aproximadamente tres pulgadas señala el testigo).
“Repreguntas:
“No es el.espacio entre tabla y tabla sino el ancbo de la tabla. ¿Eso es lo que Vd. .quiere decir que tenía tres pulgadas? — Eso.”
El apelante, además de la cita del caso de Sweeney v. Erving, 228 U. S. 233 y de varias decisiones de las cortes de último recurso de los diferentes Estados, insiste en que la ■doctrina invocada es peculiarmente aplicable en esta juris-dicción de acuerdo con las prescripciones de los artículos 1803, 1804 del Código Civil, en los cuales se funda esta acción ■como han sido interpretados por las cortes y comentaristas •españoles.
El abogado de la demandada sostiene desde luego un criterio contrario y cita el tomo 20 de Ruling Case Law, páginas 188, 189, sección 157, Sberman y Redfield sobre Ne-gligencia, tomo 1, página 442, el caso de Pérez v. Guánica Centrale, 17 D. P. R. 963, y un número de casos de Estados y Federales.
En el caso de Sweeney, la Corte Suprema de los Estados TJnidos dijo, lo siguiente:
£ ‘ La regla general en acciones de negligencia es que la mera prueba de un accidente (empleando la palabra en el sentido liberal y co-rriente) no crea ninguna presunción de negligencia; pero en la aplicación de este regla se reconoce que existe una clase de casos ■donde las circunstancias que rodean el suceso causativo del daño son dental carácter que ofrecen una base para inferir razonablemente que, si se hubiera usado el debido cuidado por la parte obligada a observarlo, el accidente no hubiera ocurrido. En tales casos se dice, res ipsa loquitur, la cosa, habla por sí misma; esto es, si no hay nada que explica o rebata la inferencia que surge de la manera en que *346aconteció el accidente puede justamente llegarse a la conclusión de que el mismo fué ocasionado por negligencia.”
En el caso de Ridge v. Norfolk Southern R. Co., L. R. A. 1917 E 215, la Corte Suprema de Carolina del Norte se refiere al caso citado en último lugar y a una decisión anterior, citado mucho más frecuentemente que ninguna otra por las cortes federales, para sostener la proposición de que la doctrina de res ipsa loquitur no es de aplicación a una acción establecida por un empleado contra su principal, a saber:
* * Algunos tratadistas expresan que la Corte Suprema de los Estados Unidos no reconoce esta doctrina en acciones entre el principal y el empleado y el caso de Patton v. Texas & P. R. Co., 179 U. S. 658, 45 L. ed. 361, 21 Sup. Ct. Rep. 275, se cita como auto-ridad para sostener este punto. La referencia en la opinión a esta doctrina se hace de paso, como se verá de una cuidadosa considera-ción de los hechos en ese caso. Pero aún cuando la corte así resol-viera en ese caso, la razón para privar a un demandante del beneficio de la doctrina cuando el demandante es un empleado del demandado deja de existir. Aquellos casos en que se niega la aplicabilidad de la doctrina en una acción seguida por un empleado contra su principal se fundan en la teoría de que el daño puede atribuirse a la negligencia de otro empleado, o a la negligencia contributoria del demandante con tanta razón como a la negligencia del principal. De acuerdo con la ley de responsabilidad de patronos la defensa de la doctrina relativa al co-empleado queda excluida como lo es la de negligencia contributoria hasta cierto punto. Por consiguiente, ha-biendo dejado de existir el motivo de la ley como ha sido expresado, la regla también deja de existir.
“En el reciente caso de Sweeney v. Erving, 228 U. S. 233, 57 L. ed. 815, 33 Sup. Ct. Rep. 416, Ann. Cas. 1914-D. 905, ya citado por nosotros, la doctrina de res ipsa loquitur es reconocida por la Corte Suprema de los Estados en una acción por daños y perjuicios cau-sados a la persona, establecida por un paciente contra un médico por el uso de los rayos X, y la cuestión de negligencia contributoria podría estar envuelta en tal caso.”
Ridge v. Norfolk Southern R. Co., es el caso “de Estado” mencionado en la segunda cita de la nota completa al caso *347de Midland Valley v. Fulgham, en el mismo volumen, página 1, donde encontramos lo siguiente en la página 77:
“En un caso Federal que se originó por virtud de una ley de Estado sobre responsabilidad de patronos, y en un caso de Estado que se promueve de acuerdo con la lejr fijando la responsabilidad de patronos se ba adoptado el criterio de que la derogación por esas leyes de la regla relativa al eo-empleado y la regla en cuanto a la asunción del riesgo, baee desaparecer el motivo que hay para la distinción entre el caso de un pasajero y el de un empleado, y que la doctrina federal que rechaza la regla res ipsa loquitur entre principal y empleado, no es de aplicación a un caso que surge por virtud de tales leyes. Y la Corte Suprema Federal recientemente ha obser-vado que la aplicación de la doctrina a casos que surgen por virtud de esa ley es ‘controvertible’ pero que no era necesario resolver la cuestión en ese caso. No parece improbable que este criterio podrá ser aceptado por las cortes federales, pues suministra un medio de eludir la doctrina que a menudo resulta fuerte e injusta contra el empleado. ’ ’
Labatt, después de discutir la regla general citada por el apelado eu este caso, o sea, que la negligencia no se infiere del mero hecho de ocurrir un accidente, en la página 4864, sección 1601, tomo 4 de. su Tratado sobre Principal y Em-pleado, dice lo siguiente:
“La restricción principal a que está sujeta la doctrina que se dis-cute en la sección anterior es la que surge de la aplicación de lo que suscintamente se denomina doctrina de res ipsa loquitur. El funda-mento de esta doctrina es que en ‘algunos casos la naturaleza misma de la acción puede por sí y por medio de la presunción que lleva con-sigo suplir la prueba que se requiere. ’ Es aplicable ‘ cuando según las circunstancias que se revelan, el accidente se presume que no hubiera ocurrido de haberse ejercitado debido cuidado.’ Su valor esencial es que según los hechos probados el demandante ha presentado un caso prima facie sin prueba directa de negligencia.
“Por virtud de la aplicación de la presunción así establecida el peso de la prueba pasa al demandado, quedando en él hasta que haya presentado alguna prueba que tienda a establecer que está libre de culpa. Sin embargo, el peso de la prueba que en él recae, no es el de explicar satisfactoriamente el accidente, sino meramente el probar que empleó debido cuidado.
*348“La doctrina no prescinde de la regla cíe que la parte que alega, negligencia debe probarla. Meramente determina la forma de pro-barla, o lo que ha de ser prima facie prueba de negligencia.
“(En un- gran número 'de casos, especialmente de las cortes fe-derales, el lenguaje empleado no admite otra interpretación que no sea la de que la corte sostiene que la máxima nunca tiene aplicación en un caso entre el principal y empleado. No se da ninguna razón satisfactoria de por qué la máxima no debe aplicarse en tales casos, aunque su aplicación se restringe en cierto modo debido a las regias subsidiarias qúe regulan tal relación.) ”
Y en un número considerable de casos federales las cortes lian mostrado una fuerte disposición a hacer caso omiso o restringir la regia que se sugiere en lo que de paso expresa la Corte Suprema en el caso de Patton.
En el caso Farmers Loan & Trust Co. v. Toledo A. A. and N. M. Railroad Company, 67 Fed. 73, en el cual “la muerte del maquinista y fogonero se ocasionaron por el des-carrilamiento y vuelco de la máquina,” se resolvió que—
“El hecho de que el accidente ocurriera por descarrilamiento del tren, o lo que quizás es lo mismo que un. descarrilamiento por un derrumbe y el aflojamiento del cimiento del camino, establece un caso prima facie de negligencia que el depositario está en el deber de destruir mediante prueba. *, * * ”
En el caso de Byers v. Carnegie Steel Company, 159 Fed. 347, la Corte de Circuito de Apelaciones, Sexto Circuito, des-pués de indicar que la regla establecida en el caso de Patton se funda en “el contrato en particular del empleado por el cual asume los riesgos incidentales a su empleo, incluyendo la negligencia de sus compañeros de empleo (fellow servants) y el requisito que surge como consecuencia de que el empleado lesionado demuestre que la, lesión de que se queja fue la consecuencia del riesgo que no asumió,” agrega que—
“ * * * no hay regla inflexible de que la doctrina de res ipsa loquitur no puede de modo alguno ser aplicada a un caso seguido por un empleado contra un principal por una lesión negligente. Por el contrario, la regla referida ha sido aplicada en numerosos casos de esa *349naturaleza, estando determinada la aplicación de la regia por las circunstancias bajo las cuales el accidente se demuestra que tuvo lugar. ’ ’
Y un número de casos de Estados se citan entonces con aprobación para explicar la proposición citada últimamente.
Hacemos la siguiente cita de la opinión en el caso de Lucid v. Du Pont de Nemours Powder Company, 199 Fed. 377:
“Se alega que por la relación de hechos alegados en la demanda surge una causa de acción a favor del demandante en error y una presunción de negligencia por parte del demandado en error o, en otras palabras, que el hecho habla por sí (res ipsa- loquitur). La doctrina de res ipsa loquitur envuelve una excepción a la regla general de que debe probarse afirmativamente la negligencia y que no ha de inferirse, y la doctrina ha de aplicarse solamente cuando la naturaleza del accidente mismo no solamente sostiene la inferencia de la negligencia del demandado sino que excluye todas las demás.
“La regla general es que en acciones establecidas por empleados contra sus patronos por lesiones causadas por negligencia, el mero hecho de la lesión no crea presunción ninguna de negligencia por parte del principal y que la doctrina de res, ipsa loquitur no es de aplicación. Chicago & N. W. Ry. Co. v. O’Brien, 132 Fed. 593, 67 C. C. A. 421; Northern Pac. Ry. Co. v. Dixon, 139 Fed. 737, 71 C. C. A. 555; Shandrow v. Chicago St. P. M. & O. Ry. Co., 142 Fed. 320, 73 C. C. A. 430; Omaha Packing Co. v. Sanduski, 155 Fed. 897, 84 C. C. A. 89, 19 L. R. A. (N. S.) 355; Patton v. Illinois Cent. R. Co. (C. C.) 179 Fed. 530; Midland Valley R. Co. v. Fulgham, 181 Fed. 91, 104 C. C. A. 151; Montbriand v. Chicago, St. P. M., & O. Ry. Co., (C. C.) 191 Fed. 988. La razón de la regla es que general-mente puede saberse con certeza razonable que la lesión no se oca-sionó por la negligencia de ningún otro empleado, o que no resultó del riesgo del empleo que el empleado asumió, incluyendo el de la negligencia de sus compañeros de empleo (fellow servants). En el caso de Patton v. Pac. Ry. Co., 179 U. S. 658, 21 Sup. Ct. 275, 45 L. Ed. 361, la corte dijo lo siguiente:
“ ‘Cuando la prueba deja incierta la cuestión y muestra que cual-quiera de media docena de cosas han podido dar lugar a lesión, por algunas de las cuales el patrono es responsable y por otras no lo es, no incumbe al jurado adivinar entre estas media docena de causas y declarar que la negligencia del patrono fué la verdadera causa, *350cuando no hay una base satisfactoria en la prueba para esa con-clusión. ’
“Pero la regla no es inexorable y hay casos en los cuales la má-xima res ipsa loquitur debe resolverse que es de aplicación aun a ac-ciones establecidas por empleados contra sus patronos. Tal caso- fué reconocido por la Corte de Circuito de Apelaciones del Sexto Circuito en el caso de Byers v. Carnegie Steel Co., 159 Fed. 347, 86 C. C. A. 347, 16 L. R. A. (N. S.) 214, en el cual se resolvió que cuando la naturaleza del accidente y las circunstancias bajo las cuales tuvo lugar son tales que indican decididamente una condición anormal y peligrosa de la maquinaria y su larga y continuada existencia bajo circunstancias que indicaban que el patrono ejercitando cuidado razo-nable debió haber conocido tal condición y que el empleado no asumió ningún riesgo por ello, la relación de patrono y empleado no prohibe la inferencia de la negligencia del patrono en vista del hecho del accidente.
“En el caso de Westland v. Gold Coin Mines Co., 101 Fed. 59, 41 C. C. A. 193 el demandante había construido un aparato protector para el uso de sus empleados en una estrecha y oscura grieta de una mina, 900 pies bajo la superficie de la tierra, sabiendo que sería car-gada de cuando en cuando con toneladas de tierra y de roca, pero que el aparato protector era de insuficiente resistencia o había sido indebidamente construido, y se derrumbó causando la muerte del causante del demandante. El Juez Thayer, al emitir la opinión del tribunal, dijo lo siguiente:
“ ‘El hecho de que el aparato protector se cayera demuestra que era deficiente para sostener la carga que se le puso cuando se cayó. El caso que consideramos, pues, no es de la clase en que puede decirse que el hecho de. ocurrir el accidente no suministrara prueba alguna de negligencia.’
* # ■ é * * j» #
“La parte sustancial de la demanda donde se imputa negligencia en el presente caso es que el demandado negligente y descuidamente tenía y guardaba almacenada en el edificio en donde estaba dedicado a la manufactura de dinamita, una gran cantidad de dinamita y de otros explosivos peligrosos, aproximadamente 30,000 libras. De la misma naturaleza de las alegaciones, la asunción de que la negligencia ha podido ser el acto de otro empleado queda excluida, y parece por tanto que la máxima ‘res ipsa loquitur’ debe ser de aplicación; pues la defensa de la asunción del riesgo es una que de acuerdo con la *351práctica en California debe alegarse por el demandado.” Magee v. North Pac. C. R. Co., 78 Cal. 430, 21 Pac. 114, 12 A. S. R. 69.
En el caso American Car & Foundry Company v. Schachlewich, 229 Fed. 559, el penúltimo párrafo de la opinión dice lo siguiente:
“La única cuestión envuelta es si la corte cometió error al negar un veredicto dictado a favor del demandado como fué solicitado. Es la ley establecida de las cortes de los Estados Unidos que para bacer ■responsable a un principal por lesiones causadas a un empleado, el empleado debe probar por prueba satisfactoria que el principal fué negligente en la forma alegada en la demanda y que tal negligencia fué la causa de la lesión. La máxima de res ipsa loquitur no es de .aplicación cuando existe la relación de principal y empleado. Patton v. Texas & Pacific R. R. Co., 179 U. S. 658, 21 Sup. Ct. 275, 45 L. Ed. 361; L. Ed. 564; American Car & Foundry Company v. Dieta, 121 C. C. A. 593, 203 Fed. 469. Según el criterio del que firma esta opinión, todo lo que puedel decirse en favor de esta regla es que tiene la sanción del tiempo y la regla de stare decisis no permite a las cortes desatenderla. El departamento legislativo del gobierno única-mente puede cambiar la regla.”
T la Corte Suprema de los Estados Unidos en el caso de Minn. & St. Louis Railroad Company v. Gobzchall, 244 U. S. 66, al sostener que envista de la Ley de Aparatos de Seguridad (Safety Applicance Act) puede inferirse negligencia de la mera separación de las uniones de un tren que lleva artículos •de comercio entre Estados y que produce como consecuencia la muerte del guardafrenos, se refiere a la doctrina de Patton v. Texas & Pacific Ry. Co., supra, y Looney v. Metropolitan Railroad Company, 200 U. S. 480 como regia “al efecto de que la negligencia no puede inferirse de la mera ocurrencia ■de un accidente excepto bajo las circunstancias más excep-cionales.” Esta interpretación del caso de Patton parece •estar algo en harmonía con la sugerida en los casos de Lucid y Byers a la luz de la cita comprendida en lo arriba trans-crito del caso de Lucid, que también se copia al pie de la *352letra en el de Byers, y al cual frecuentemente se Race refe-renda en otras decisiones.
Yéase también el caso de Standard Oil Company v. Brown,. 218 U. S. 78 y casos citados.
Pero aparte de cualquier metamorfosis problemática de la regla en las Cortes Federales, y sin tener en cuenta el efecto cualquiera que pueda ser de las decisiones federales en jurisdicciones donde prevalece la doctrina del co-empleado,, difícilmente pueden ser consideradas como obligatorias para las cortes de esta Isla donde este decadente aunque rela-tivamente moderno derecho de la Ley Común es descono-cido y donde tanto el derecho de acción como la responsa-bilidad son de origen estatutorio. No tememos la suerte de Escocia donde la doctrina de empleo común “no fué tan adop-tada de Inglaterra como introducida en las cortes de Escocia por las decisiones de la Cámara de los Lores” con el resul-tado de que en una jurisdicción “en la cual la Ley Civil su-ministra en gran modo la base de la jurisprudencia adminis-trada se aplica ahora una doctrina que ha sido repudiada en todos los demás países en los cuales ese sistema prevalece.” 5 Labatt, 6155; sección 1991.
La importante nota al caso de Midland Valley R. Co. v. Fulgham, supra, después de indicar la necesidad de cautela en aceptar el resultado en un solo caso como autoridad para el criterio de que la regla en su sentido estricto y terminante jamás tiene aplicación entre principal y empleado, dice lo-siguiente:
“Si sólo hubieran de considerarse las declaraciones generales de-las opiniones, el peso de las autoridades tal vez sostendría ese cri-terio y como iya se ha indicado, existen muchas autoridades en su apoyo aun cuando las declaraciones generales en casos particulares-se comprueban por los resultados y por comparación con los otros-casos de la jurisdicción. Sin embargo, un examen de todo el número-de casos sobre la materia parece confirmar la conclusión expresada en la nota en el Tomo 6, L. R. A. (N. S.) p. 302, de que la relación-de principal y empleado no es necesariamente fatal para la aplicación; *353de la regla, aunque la regla tiene un alcance mucho mas restringido entre partes en esa relación que entre el portador y el pasajero, por lo menos en casos sujetos a los principios de derecho sustantivo comr prendidos en la regla relativa a compañeros de empleo y la regla respecto a la asunción del riesgo. La derogación estatutoria de esas reglas quita uno de los principales sostenes de la doctrina de que la relación de principal y empleado es necesariamente fatal a la regla, y amplía el alcance de la regla en aquellas jurisdicciones que sostienen un criterio opuesto.”
Hacemos la siguiente cita de la sección 9 de la misma nota en' donde se discute la aplicación de la regla de otro aviso del defecto en la página 59, a saber:
“Bn la Ley Común y de acuerdo con muchos estatutos el principal no es responsable por una lesión a un empleado como consecuencia de un defecto en un sitio o aparato a menos que él supiera, o en el ejercicio de cuidado ordinario lo hubiera sabido, y como cuestión de derecho sustantivo se sostiene o presume generalmente que tal cono-cimiento es parte del caso del demandante más bien que esa falta de negligencia es una defensa afirmativa. Este criterio, sin embargo, no envuelve una negativa de la aplicabilidad de la regla res ipsa lo-quiiur al elemento de conocimiento o aviso, sino que, por el contrario, de lugar a la ocasión y necesidad de invocar la regla sobre este aspecto del caso.
“En muchos casos la dificultad que- tiene el demandante no es de hacer una demostración prima fade de un defecto en el lugar o aparato, sino en demostrar que el principal sabía o debía haber cono-cido el defecto. Verdaderamente la prueba de que el aparato se rompió mientras se usaba por el empleado con el debido cuidado para el fin a que generalmente se destinaba, presenta un caso prima facie, si no conclusivo en tanto se trata de la existencia del defecto o de la impropiedad del aparato. Basado en la hipótesis que com-prende el uso debido del aparato no parece necesaria invocar la regla res ipsa loquiiur en un sentido terminante para establecer la existencia de un defecto, aun cuando el caso esté desprovisto de todas las demás circunstancias tendentes a indicar su existencia. * * *
“Las cortes convienen en que el aviso directo o indirecto,’puede probarse por las circunstancias, pero no pocas veces se pronuncian en contra del empleado por el fundamento de que si bien las circuns-tancias son suficientes para establecer prima facie la existencia de *354un defecto en un lugar, aparato o instrumento, no hay prueba directa o circunstancial que tenga ninguna tendencia a demostrar que el principal conocía, o en el ejercicio de un cuidado razonable hubiera cono-cido el defecto a tiempo para haberlo remediado, sin prestar debida consideración a la cuestión invocando la regla res ipsa loquitur en su sentido estricto y terminante, esto es, como una regla que por el mero hecho del accidente y su causa o causas físicas, sin otra cosa, permita la presunción o inferencia de negligencia incluyendo ambos de sus elementos, o sea, la existencia del defecto y el conocimiento del principal, o la oportunidad de haber conocido el defecto.
“Es verdad que aunque la experiencia enseña que los defectos del carácter en cuestión pueden generalmente evitarse mediante él ejercicio de un debido cuidado por parte del principal, las circuns-tancias del caso en particular pueden demostrar que el defecto en particular en cuestión no pudo haber sido evitado o advertido por el ejercicio de tal cuidado; o la prueba afirmativa en cuanto al cuidado .empleado para impedir o advertir los defectos puede concluyente-mente rechazar cualquier presunción o inferencia de negligencia, im-pidiendo así la aplicación de la regla. Sin embargo, a pesar de estas posibles razones por las cuales no debe invocarse la doctrina de res ipsa loquitur en un caso particular para suplir la falta de circuns-tancias tendentes a indicar que el defecto pudo haber sido advertido mediante el ejercicio de debido cuidado por parte del principal, la corte no debe desestimar la petición del demandante debido a la falta de tales circunstancias bajo la impresión de que la prueba directa o circunstancial para probar el aviso u oportunidad de conocer el de-fecto en una condición necesaria de la regla res ipsa loquitur, puesto que la falta de tal prueba no solamente no destruye la regla sino que establece la verdadera necesidad y ocasión de invocarla.”
Examinando ahora la nota del caso Fitzgerald v. Southern R. Co., supra, 6 L. R. A. (N. S.) en la página 356, se dice:
“Quizás la ampliación más clara de la naturaleza y función de la regla res ipsa loquitur y su aplicabilidad entre principal y em-pleado puede encontrarse en la opinión del caso Chenall v. Palmer Brick Co., 117 Ga. 106, 43 S. E. 443, y la opinión por virtud de la siguiente apelación en el mismo caso (119 Ga. 837, 47 S. E. 329). La acción en ese caso fue establecida por un empleado contra el principal por la caída de un arco de ladrillo que había sido construido por este último.”
*355En la primera apelación en el caso de Chenall el Juez Lamar, hablando a nombre de la corte, dijo lo siguiente:
“Hay una disposición a argumentar que toda lesión es el resul-tado de la negligencia de alguno, pero en muchos casos la lesión es un mero accidente o casualidad de la cual humanamente hablando nadie puede ser censurado. En otros, la persona lesionada tiene culpa; en algunos su negligencia contribuye^ al accidente; en otros un compañero. En todos esos casos la máxima res ipsa loquitur su-ministra poca o ninguna ayuda al jurado ¡ pues aún suponiendo que la lesión misma denota negligencia nada dice respecto a quien fué negligente y no determina base alguna para resolver si el deman-dante, el demandado, un empleado, o algún particular no ha sido culpable. Hay otros casos en los cuales cuando se demuestra que el demandado poseía o tenía dominio sobre la cosa, la cual, de estar debidamente construida, conservada o manejada en el curso ordinario de los sucesos no funcionaba de modo que pudiera perjudicar a aqué-llos que se encontraban a su alrededor, la prueba de que se causó por tal cosa proporciona prueba razonable de que la lesión fué ocasionada por falta de cuidado ordinario. Prima fade, esa falta de debido cui-dado debe atribuirse a aquél bajo cuyo manejo y control el instru-mento que ocasionó la lesión se encontraba. El jurado.no estaría justificado en su razonamiento en una forma estrictamente lógica: 'Los edificios no se derrumban sin negligencia; este edificio se de-rrumbó; por tanto hubo negligencia;’ pues los edificios se caen sin que nadie sea culpable, y como resultado de una inundación y tor-menta. Pero generalmente las causas extraordinarias y externas deben considerarse como la excepción que ha de ser ■ establecida por el demandado. Todo lo que se exigiría que el demandante hiciera en el primer caso, es demostrar que el demandado era dueño, funcio-naba y tenía o controlaba la cosa y era responsable del manejo y sostenimiento de la cosa que ocasionó el daño; que el accidente era de tal naturaleza que a falta de prueba de alguna causa externa no ocurre generalmente sin negligencia. Cuando ha probado esto él ha echado el peso de la prueba al demandado, quién entonces puede proceder a demostrar que el accidente se ocasionó por fuerza mayor (vis major), o por otras causas de las cuales no era responsable.
“Es cosa más bien extraordinaria, que en la multitud de casos sobre lesiones personales resueltos por esta corte en ninguno de ellos se ha invocado directamente la máxima res ipsa loquitur. Yonge v. Eirmey, 28 Ga. 111. Sin embargo, está tan bien fundado en la razón *356y tan sostenido por las autoridades que no es necesario bacer citas completas. La exposición más adecuada y concisa del principio se encuentra en' el caso principal de Scott v. London & St. Katherine Docks Co., 3 Hurl & C. 596, en el cual el demandante recibió lesiones por la caída de sacos de azúcar que se bajaban del almacén del de-mandado, y la corte declaró lo siguiente: ‘Debe haber prueba razo-nable de negligencia; pero cuando se demuestra que la cosa está bajo el manejo del demandado o de sus empleados y el accidente es tal que en el curso ordinario de las cosas no' tiene lugar si aquellas per-sonas que tienen el manejo emplean el debido cuidado, suministra prueba razonable a falta de explicación por el demandado, de que el accidente se originó por falta de cuidado.’ Un caso que es algo más aplicable es el de Waterhouse v. Brewing Company, 48 L. R. A. 157 (a), 159, en el cual el edificio había permanecido en pie por diez años y el demandado insistió en que ese hecho contradijo la alega-ción de que el edificio había sido construido negligentemente. La corte, sin embargo, dijo: ‘Considerado el hecho de que el edificio se cayó por su propio peso sin ninguna violencia externa, sería una presunción razonable que su caída se debió a causas adecuadas, una de las más naturales sería la negligencia y construcción defectuosa del edificio mismo.’ Aunque el principal no era un garantizador, estaba, sin embargo, obligado a ejercitar debido cuidado en suminis-trar al empleado un sitio seguro en donde hacer el trabajo (Preston v. Central R. Co., 84 Ga. 590), y no podía eludir su obligación encar-gando de tal obligación a un empleado. Southern Baucits Co. v. Fuller, 116 Ga. 695.” • . .
Y al volver el caso por segunda vez, la Corte de Georgia, por medio del Juez, Sr. Cobb, con la misma claridad volvió a expresar este criterio de la cuestión en los siguientes tér-minos :
‘ ‘ Cuando el caso estuvo aquí antes hubo una resolución terminante en el sentido -de que la máxima res ipsa loquitur sería aplicable a una acción seguida por un empleado contra un principal. Aunque concebimos que esta es una proposición respecto a la cual las cortes de ningún modo están de acuerdo y las resoluciones más antiguas generalmente son en sentido contrario, sin embargo hay muchas deci-siones de cortes americanas que resuelven que, bajo determinadas circunstancias, esta máxima es aplicable a casos como el que se lia citado, y la tendencia de las autoridades americanas parece pronun-*357ciarse ahora en ese sentido, ann cuando el curso no es en ese sentido. Yéase 2 Rabat’s Master & Servant, sección 834 y citación en la nota octava. Aunque la máxima se aplica con gran cautela en cualquier clase de casos, mayor cautela debe ejercitarse al determinar su apli-cación a un pleito seguido por un empleado contra el principal debido a que el peso de la prueba incumbe al empleado lo mismo que las presunciones que existen a favor del principal. Un empleado que demanda a su principal por daños y perjuicios debido a la negli-gencia que se alega impone a él el peso de probar no solamente el debido cuidado por su parte, sino que él principal también fué negli-gente. Excepto en el caso en que el principal demandado es una compañía de ferrocarriles, el empleado no puede bajo ninguna cir-cunstancia invocar en su contra ninguna presunción de ley que tenga el efecto de relevarle de su obligación de establecer la existencia de la negligencia por prueba de hechos necesarios a ese objeto. Por otra parte el principal tiene-a su favor dos presunciones de ley:' la primera, que ha cumplido con todo su deber hacia el empleado en cuanto a los medios, lugar de trabajo y empleados; y segundo que el empleado ha asumido todos los riesgos generales y ordinarios del. negocio. Antes de que el empleado pueda recobrar debe destruir por prueba de 'los hechos necesarios a ese objeto estas dos presunciones que la ley supone en favor del principal. Se exige al empleado 'que pruebe la negligencia, pero él ha de llevar el peso de la prueba que la ley le impone lo mismo que cualquier otro litigante y debe cumplir con los requisitos de la ley, ya por prueba directa o circunstancial. Si puede -mediante prueba de una serie de circunstancias establecer que ha ejercitado debido cuidado y que el principal fué negligente, puede confiar en las circunstancias para recobrar aun en ausencia de cualquier prueba directa sobre la cuestión de su propia conducta o la de su principal. La máxima res ipsa loquitur es simplemente una regla de evidencia. La regla general es que" la negligencia nunca se presume del mero hecho de la lesión, sin embargo, la forma en que tiene lugar el accidente que causa el daño del cual se queja, o las circunstancias concurrentes algunas veces pueden justificar la infe-rencia de negligencia. A veces se dice que justifica la presunción de negligencia; pero la presunción a que se ha hecho referencia no es de ley sino de hecho. Es, sin embargo, más correcto y menos confuso referirse a ella como inferencia más bien que' presunción; y no una inferencia que la ley deduce del hecho, sino una inferencia que el jurado está autorizado para deducir y no una inferencia que el jurado está' obligado a establecer. En el juicio de una acción se-*358guida por un empleado contra un principal cuando se ha demostrado que el empleado ejercitaba el debido cuidado y la forma de la lesión o las circunstancias concurrentes son tales que la lesión no pudo haber tenido lugar a menos que el principal hubiera sido negligente de alguna manera en lo que la ley le exigía que fuese diligente para la seguridad del empleado, entonces el jurado podía estar autorizado para inferir que el principal había sido negligente en cuanto a la materia que constituye la base de la acción y estaría autorizado para establecer una conclusión basada en tal inferencia a falta de una obligación que fuese satisfactoria a ellos; y no es necesario que esta explicación le satisfaga en cuanto a la causa de la lesión, sino una explicación que satisfaga simplemente en cuanto a que el principal ha ejercitado toda la diligencia que la ley le exige y que será sufi-ciente para rebatir la inferencia de negligencia que resulta del acci-dente, aún cuando la causa de éste podía aún estar envuelta en un misterio sin solución.
« =» # * # # #
“La aplicación de la máxima res ipsa loquitur no cambia un ápice de la ley de principal y empleado sino simplemente suministra en algunos casos raros un medio de prueba al cual puede recurrir el empleado para llevar el peso de la prueba que la ley le impone en un caso en el cual él demanda a su principal por negligencia. En estos casos que ocurren raras veces (pues la máxima solamente tiene aplicación a casos que no tienen lugar ordinaria y generalmente, la máxima proporciona al empleado una oportunidad para exigir del jurado la inferencia de los hechos en que él ha de fundarse como prueba de aquella que la ley exige que pruebe. La inferencia es solamente prima facie, generalmente sencilla y puede ser fácilmente destruida. ’ ’
Pasemos ahora al segundo aspecto del presente caso:
“Una proposición que ha sido frecuentemente enunciada por las cortes como que ha venido a ser axiomática es la de que prima facie un empleado no asume ningún riesgo que puede ser quitado por el ejercicio del cuidado razonable por parte del principal. En otras palabras, los riesgos anormales, no corrientes, o extraordinarios que el empleado no asume como incidentales al trabajo realizado por él, sino aquellos que no habrían existido si el principal hubiera cumplido sus deberes contractuales.” 3 Labatt, pág. 2386, sección 894.
“El grado de cuidado que se exige a un principal para proteger a sus empleados contra una lesión es adoptar todas las medidas razo-*359nables y precauciones para obtener la seguridad de sus empleados mientras se encuentran en el cumplimiento de su trabajo. Lo que ha de ser considerado como ‘ debido cuidado ’ • lia de ‘ estimarse por virtud de una consideración de los hechos de cada caso en particular.’ Es ‘aquel cuidado que los hombres razonables y prudentes emplean bajo circunstancias semejantes.’ El cuidado que. asume tal hombre para los fines de esta regla que ha de ejercitar, es aquél que ejerci-taría para su propia seguridad si el medio en cuestión fué suminis-trado para su propio uso personal. Esto es, se exige a un principal que suministre ‘tales (aparatos) como aquellos que un hombre pru-dente suministraría si su vida misma estuviera expuesta a peligro y esto resultaría debido a aparatos inadecuados o inseguros.’
“En el caso de una corporación la obligación es emplear ‘tal vigi-lancia, cautela y previsión, que bajo todas las circunstancias del ser-vicio en particular debe ejercitar una corporación administrada por funcionarios cuidadosos y prudentes.’ Idem, pág. 2403, sección 908.
“La bien conocida definición que sobre negligencia da Willes, J., a saber, ‘la ausencia de cuidado, según las circunstancias’ es apli-cable a los casos que envuelven lesiones a empleados. El grado de cuidado, por tanto, que el principal está obligado a ejercitar se calcula por los peligros que han de advertirse o evitarse, o como se dice en otros casos ‘ deben ser proporcionales al carácter peligroso de los medios, instrumentos y maquinaria usada,’ o, como dice la Corte Suprema de los Estados Unidos, ‘el principal está obligado a observar todo el cuidado que la prudencia y las exigencias del caso requieren, en suministrar al empleado la maquinaria u otros medios debidamente seguros para el uso de este último.’ ” Idem, pág. 2414, sección 908.
Y la regia en las jurisdicciones de la Ley Civil es, por así decirlo, no menos favorable al empleado.
“Los dueños de establecimientos industriales están obligados a proveer todo lo necesario para la seguridad de los trabajos por ellos empleados y son responsables en cuanto a esos trabajadores de todos los accidentes y lesiones que puedan tener lugar, bien por defectos de construcción, o por no tener en la debida condición la maquinaria y aparatos, o por la negligencia o falta de habilidad de los empleados que vigilan los diferentes’ departamentos del negocio.” 5 Labatt, pág. 6146, sección 1968.
En el presente caso el demandante, en el cumplimiento de *360su. deber como empleado del demandado,- se le exigía pasar y pararse en nn enrejillado de madera qne había suminis-trado y tenía el demandado para ese ñn, debajo del cual ha-bía maquinaria en movimiento. No aparece que el deman-dante tuviera culpa. Si el enrejillado hubiera estado en de-bida condición la lesión no se hubiera ocasionado. Tanto el enrejillado como la maquinaria estaban exclusivamente bajo el control del demandado, quien tenía el deber de tomar pre-cauciones razonables con relación al peligro que había a fin de tener dicho enrejillado en la debida condición. En el curso ordinario y corriente de las cosas la lesión no hubiera tenido lugar, de haberse cumplido con ese deber. Estas circunstan-cias levantan una inferencia de negligencia por parte del de-mandado que este puede destruir mediante explicación acep-table. Por supuesto, si la causa de la lesión fué una que no pudo haber sido prevista y evitada, la demandada no era culpable, pero a falta de eso o de otra explicación habría motivo bastante para sostener la conclusión de que era culpable.
La anterior reseña de las circunstancias del caso no es sino una paráfrasis en tanto no se sigue literalmente el len-guaje empleado por la Corte Suprema de los Estados Unidos en el caso de San Juan Light Company v. Requena, 224 U. S. 89, en donde los hechos enumerados se consideran que jus-tificaban la aplicación dada por nuestra Corte Federal local a “la doctrina de res ipsa, loquitur, que es cuando una cosa que causa una lesión sin culpa de la persona perjudicada se demuestra que estaba bajo el exclusivo control del demandado y la lesión es tal que en el curso ordinario de las cosas no tiene lugar si la persona que tiene tal control emplea el de-bido cuidado, suministra una prueba razonable en ausencia de explicación, de que la lesión se originó por la falta de cuidado del demandado.”
Será bastante con añadir que el caso de Pérez v. Guánica Centrale, s%ipra, citado por el apelado no es en manera al-*361gruía de aplicación, como se verá inmediatamente de una lectura de cualquiera de las dos opiniones emitidas en ese caso.
La sentencia apelada debe ser revocada, devolviéndose el caso para ulteriores procedimientos no incompatibles con esta opinión.

Revocada la sentencia apelada y devtielto el caso para ulteriores procedimientos.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.